[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              June 19, 2006
                             No. 05-17120                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 05-22434-CV-UUB

DANNY ADAMS,


                                                           Plaintiff-Appellant,

                                  versus

STATE OF FLORIDA,
SECRETARY OF THE STATE OF FLORIDA, Glenda E. Hood,
ATTORNEY GENERAL OF FLORIDA, Charlie Crist,
GOVERNOR, STATE OF FLORIDA, Jeb Bush,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 19, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant Danny Adams, proceeding pro se, appeals the district court’s

dismissal of his 28 U.S.C. § 1983 complaint. Adams argues on appeal that the

district court erred in dismissing his complaint under the Younger1 doctrine

because federal courts must intervene whenever they have the power and there is

an injury, and alternatively, that his loss of freedom constitutes a sufficient

irreparable injury to justify intervention.

      We review a district court's decision to abstain from exercising its

jurisdiction for an abuse of discretion. Wexler v. Lepore, 385 F.3d 1336, 1338

(11th Cir. 2004).

      “The Supreme Court has said that federal courts have a ‘virtually unflagging

obligation . . . to exercise the jurisdiction given them.’ But ‘virtually’ is not

‘absolutely,’ and in exceptional cases federal courts may and should withhold

equitable relief to avoid interference with state proceedings. While non-abstention

remains the rule, the Younger exception is an important one.” 31 Foster Children

v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003) (internal citations omitted).

“Although Younger concerned state criminal proceedings, its principles are ‘fully

applicable to noncriminal judicial proceedings when important state interests are

involved.’” Id. The Younger doctrine bars federal court intervention in state



      1
          Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971).

                                                2
noncriminal proceedings where the proceedings constitute an ongoing state judicial

proceeding, the proceedings implicate important state interests, and there is an

adequate opportunity in the state proceedings to raise constitutional challenges. Id.

      As alleged in his complaint, Adams’s state child support enforcement case

falls within these three prongs. The conduct he seeks to enjoin—a civil contempt

finding accompanied by a threat of jail—indicates that the proceeding is pending.

The ability to collect child support payments is an important state interest. Adams

has also indicated that he had the opportunity to not only raise his constitutional

issues in the state court proceedings, but also appeal them to a Florida District

Court of Appeals. Therefore, we conclude from the record that the district court

did not abuse its discretion by abstaining, under the Younger doctrine, from

exercising its jurisdiction over Adams’s claims. Accordingly, we affirm the

judgment of dismissal.

      AFFIRMED.




                                           3